NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                       Nos. 16-10276
                                                      16-10278
                  Plaintiff-Appellee,
                                                 D.C. Nos. 4:15-cr-01927-CKJ
   v.                                                      4:13-cr-02023-CKJ

 JESUS MESA-SOTO,
                                                 MEMORANDUM *
                  Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                             Submitted August 9, 2017**

Before:       SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

        In these consolidated appeals, Jesus Mesa-Soto challenges the three-year

term of supervised release imposed following his guilty-plea conviction for reentry

of a removed alien, in violation of 8 U.S.C § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mesa-Soto contends that the district court procedurally erred by failing to

explain adequately the three-year term of supervised release. Because Mesa-Soto

failed to raise this alleged procedural error below, we review for plain error. See

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). After

hearing arguments regarding Mesa-Soto’s criminal history and prior removal from

the United States, the district court specifically considered U.S.S.G. § 5D1.1(c) and

determined that a term of supervised release would provide added deterrence. The

record as a whole reflects the basis for the district court’s determination, and the

district court did not plainly err in its explanation. See United States v. Carty, 520
F.3d 984, 992 (9th Cir. 2008) (en banc) (“[A]dequate explanation in some cases

may also be inferred from the PSR or the record as a whole.”).

      Mesa-Soto further contends that the term of supervised release is

substantively unreasonable in light of his intent to reunite with his family in

Mexico following his release from custody and his lack of family ties in the United

States. The sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including Mesa-Soto’s

criminal history and multiple prior removal from the United States. See Gall v.

United States, 552 U.S. 38, 51 (2007); see also United States v. Valdavinos-Torres,

704 F.3d 679, 693 (9th Cir. 2012).

      AFFIRMED.


                                           2                          16-10276 & 16-10278